UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-0 FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Fiscal quarter ended March 31, 2013 Item 1. Schedule of Investments. CALVERT FIRST GOVERNMENT MONEY MARKET FUND SCHEDULE OF INVESTMENTS MARCH 31, 2013 VARIABLE RATE DEMAND NOTES † - 74.0% PRINCIPAL AMOUNT VALUE Chicago Illinois MFH Revenue, 0.13%, 7/1/29, CEI: Freddie Mac (r) $555,000 $555,000 Colorado HFA Revenue, Woodstream Village Project, 0.14%, 2/1/31,
